Case 1:11-cr-00235-RJS Document 61 Filed 10/26/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

xX,
UNITED STATES OF AMERICA
WAIVER OF RIGHT TO BE PRESENT AT
ve CRIMINAL PROCEEDING
ALFONSO VELLON, 11-CR-235 (RIS)
Defendant.
X

 

Check Proceeding that Applies

Ly Arraignment

Date:

12 (76/1

| have been notified of the specifications of violation of the terms of supervised release that have been filed
against me and have discussed the specifications with my attorney. I understand that | have a right to
appear before a judge in a courtroom in the Southern District of New York to confirm that | have received
and reviewed the specifications; to have the specifications read aloud to me if | wish; and to enter a denial
or admission of violation before the judge. By signing this document, | wish to advise the court that |
willingly give up my right to appear in a courtroom in the Southern District of New York to be informed of
these specifications and to enter a denial or admission.

My wolfe be, Safe 15 (the

Sigfate ture of Defendant

Alfense elle p

Print Name

_L-~ Supervised Release Conference

| understand that | have a right to appear before a judge in a courtroom in the Southern District of New
York at the time the conditions of my release on supervision or my remand to custody are discussed. | have
discussed these rights with my attorney and wish to give up these rights for the period of time in which
access to the courthouse has been restricted on account of the COVID-19 pandemic. | request that my
attorney and | be permitted to participate by telephone, or if it is reasonably available by videoconferencing,
in any conference with the court at which such conditions or my remand are discussed.

Gon Kook | 4 bin

 

Al& !nsd Ve [le4

Print Name

| hereby affirm that | am aware of my obligation to discuss with my client the specifications of violation of supervised
release, my client’s rights to attend and participate in the criminal proceedings encompassed by this waiver, and this
Case 1:11-cr-00235-RJS Document 61 Filed 10/26/20 Page 2 of 2

waiver form. | affirm that my client knowingly and voluntarily consents to the proceedings being held without my
client being physically present in court.

Date: wastes ‘¢ RL; EE -

SigNature of Defense Counsel
fol 26/ 20

 

, “ Fer a fLiy
Print Name

Addendum for a defendant who requires services of an interpreter:

| used the services of an interpreter to discuss these issues with the defendant. The interpreter also translated this
document, in its entirety, to the defendant before the defendant signed it. The interpreter’s name is:

Date: “A
Signature of Defense Counsel

)2(2¢ (a2

Accepted:

 
